Appeal by defendant from (1) a judgment of the County Court, Nassau County, rendered March 9, 1977 and (2) (by permission) an order of the same court dated September 16, 1977, which denied his motion to vacate said judgment. Judgment and order affirmed. Assuming, arguendo, that the promise claimed to have been made to the defendant by the District Attorney was, in fact, made, that promise was based upon the fulfillment by the defendant of his concurrent promise to co-operate fully in the investigation and prosecution of narcotics dealers in Nassau County. The record makes it clear that the defendant refused to testify before the Grand Jury. On the issue of sentence, the record also makes it clear that the court adhered to the promise made to the defendant. Mollen, P. J., Hopkins, Suozzi, Shapiro and O’Connor, JJ., concur.